Citation Nr: 0731478	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1973 with subsequent service in the Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for PTSD.  

In June 2005 the veteran testified before a Decision Review 
Officer at the RO (RO hearing).  In July 2007 the veteran 
testified before the undersigned sitting at the RO (Travel 
Board hearing).  Transcripts of both hearings are of record.  

In May 2007 the veteran submitted a claim for service 
connection for squamous cell carcinoma of the epiglottis.  
This matter has not been adjudicated and is referred to the 
RO for appropriate action.  

Subsequent to issuance of the most recent supplemental 
statement of the case (SSOC), the veteran submitted medical 
evidence.  This medical evidence pertains to his claim for 
service connection for squamous cell carcinoma of the 
epiglottis, and is not pertinent to the claim for service 
connection for PTSD.  In any event, this evidence was 
accompanied by a waiver of review by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2007).  


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.  




CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
for PTSD, further notice or assistance is unnecessary to aid 
the veteran in substantiating his claim.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service medical records are negative for any psychiatric 
complaints or diagnoses.  The veteran filed his claim for 
service connection for PTSD in May 2003, stating that he 
worked on helicopters while under fire.  In a July 2003 
stressor statement he reported being fired on by mortar 
rockets and small arms fire at least 20 hours a day and 
seeing many Vietnamese soldiers killed.  At the June 2005 RO 
hearing he described a mortar attack on a bunker in Kontum 
where he was serving with the 361st Air Weapons Mobile in 
April or May 1972.  He also described a mortar attack on the 
361st Air Mobile base at Camp Halloway in Pleiku in February 
1972.  He described attacks on Kontum again at the July 2007 
Travel Board hearing.  

VA treatment records from May 2004 to May 2005 include 
diagnoses of, and treatment for, PTSD.  In May 2004 the 
veteran complained of interrupted sleep related to nightmares 
about Vietnam, with flashbacks during the day.  He stated 
that this had been going on for years but was becoming worse.  
The diagnosis was PTSD, depression, not otherwise specified.  

In a May 2004 statement the veteran's private nurse wrote 
that the veteran had been complaining of recurrent nightmares 
and wakening from his sleep with fear which he thought was 
related to his Vietnam experience.  The nurse indicated that 
this could very well represent PTSD and that it would be 
appropriate for the veteran to consider psychiatric care and 
counseling.  

At VA treatment in June 2004 the veteran underwent 
neuropsychological evaluation, at which time he described his 
most traumatic experience in Vietnam as a mortar attack.  
Following examination the neuropsychologist opined that the 
degree to which the veteran was reporting thoughts of Vietnam 
and physical reactivity was minimal and did not meet the 
criteria for PTSD.  The neuropsychologist added that this was 
not to say that the veteran had no stress related to his 
memories of Vietnam, however, these memories were mildly 
stressful for him and did not meet the criteria for PTSD.  
Rather, the neuropsychologist opined that the majority of the 
veteran's anxiety symptoms could be more clearly attributed 
to his chronic obstructive pulmonary disease (COPD) and 
medication for it.  

However, a December 2004 treatment note indicated that the 
veteran was a Vietnam combat veteran suffering from intrusive 
thoughts from Vietnam combat, anxiety, depression, isolation, 
loss of social life, insomnia, and nightmares.  The diagnosis 
was possible PTSD.  At treatment in January 2005 the 
diagnosis was PTSD, depression, not otherwise specified.   

The veteran was afforded a VA examination in March 2006.  He 
described his stressors, including the attack at Kontum in 
April or May 1972, and frequent nighttime attacks on Camp 
Halloway in Pleiku, including an intense attack in February 
1972 involving mortars and gas.  

The veteran reported a long period of problematic drinking, 
but indicated that he quit drinking 6 to 8 years ago.  He 
described 3 divorces in the 1980s and stated that, aside from 
his wives, he got along well with people and reported 
frequently socializing with a number of relatives and several 
friends.  On psychiatric examination the veteran was neatly 
groomed and appropriately dressed with unremarkable speech 
and cooperative and tentative attitude.  He showed some signs 
of agitation when discussing his military experiences.  
Affect was blunted, mood was anxious and dysphoric, and the 
veteran was unable to do serial 7s or spell a word forward 
and backwards.  He was oriented to person, time, and place, 
and his thought process and content were unremarkable.  He 
described mild sleep impairment but denied hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, episodes of violence, suicidal or homicidal 
thoughts, or problems with activities of daily living.  

The examiner found that the veteran met the DSM-IV stressor 
criterion for PTSD.  In discussing behavioral, cognitive, 
social, affective, or somatic change attributed to stress 
exposure, the examiner noted that the veteran described 
distressing recollections of his experiences in Vietnam, 
which he indicated primarily lead to sadness.  The examiner 
noted that the veteran had also experienced significant 
anxiety at times and that the veteran's recollections emerged 
in vivid dreams of being attacked, but that the veteran 
described his overall anxiety level as "good" and denied 
that his symptoms had kept him from being able to work, 
socialize, or participate in activities of daily living.  The 
examiner concluded that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD, and, instead, rendered an 
Axis I diagnosis of depressive disorder, not otherwise 
specified.  

In a May 2006 letter the veteran's private physician stated 
that she had been treating the veteran for twelve years and 
that he had taken various medications for COPD and severe 
anxiety.  She reported that the veteran believed both of 
these conditions could be related to herbicide exposure 
during the time he was in combat.  She opined that the 
veteran's medical problems could certainly be related to 
herbicide exposure, and that he had been disabled by COPD and 
PTSD.  

The veteran underwent private psychiatric evaluation in 
November 2006.  He reported seeing lots of death and violence 
in Vietnam and that he had been having flashbacks and 
nightmares of his Vietnam experiences since he stopped 
working and drinking in 1999.  He reported taking Prozac and 
Paxil in the past and was currently taking Valium.  On mental 
status examination the veteran was alert and oriented times 
three.  He was anxious and affect was congruent.  He denied 
hallucinations or delusions and denied suicidal or homicidal 
ideations.  Speech was normal, thinking was organized, memory 
was intact, intelligence was average, fund of knowledge was 
fair, and insight and judgment were present.  The Axis I 
diagnosis was PTSD.  

Records of VA treatment from June 2006 to April 2007 include 
ongoing diagnoses of and treatment for PTSD.  In June 2006 
the veteran described occasional intrusive recollections of 
combat experiences with subsequent autonomic hyperarousal and 
sensitive startle response.  The assessment was PTSD, 
chronic, and depressive disorder, not otherwise specified.  
In December 2006 the veteran reported nightmares once or 
twice a week and flashbacks once a month.  The Axis I 
diagnosis was PTSD.  In March 2007 the veteran reported 
continued nightmares and flashbacks of Vietnam when he was 
exposed to being chased and 3 armors being blown.  The 
psychiatrist's assessment was PTSD.  

There are conflicting opinions as to whether the veteran 
meets the criteria for a diagnosis of PTSD.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

Both the VA physician who rendered the December 2006 
diagnosis of PTSD and the VA psychiatrist who rendered the 
March 2007 diagnosis of PTSD conducted mental status 
examination prior to making a diagnosis.  In addition, the 
private psychiatrist who examined the veteran in November 
2006 considered the history and examined the veteran prior to 
diagnosing PTSD.  The Board can find not reason to favor the 
opinions against a diagnosis of PTSD over those in favor of 
the diagnosis.  Thus, resolving all doubt in favor of the 
veteran, the Board finds that the criterion of a current 
diagnosis of PTSD is met.  

The second element of the service connection claim is 
satisfied as the VA treatment records and the November 2006 
private psychiatric evaluation attribute the veteran's PTSD 
to his reported stressors from Vietnam.  Even the March 2006 
VA examination report, which did not diagnose PTSD, did 
acknowledge that the reported attacks on Kontum and Camp 
Halloway met the DSM-IV stressor criteria.  

In regard to credible supporting evidence that the claimed 
in-service stressors occurred, although the veteran served in 
Vietnam from September 1971 to August 1972, mere service in a 
combat area or combat zone does not in itself lead to the 
conclusion that an individual engaged in combat.  VAOPGCPREC 
12-99 (1999).  

While the veteran has consistently reported that he was 
assigned to the 361st Aerial Weapons Air Mobile Unit in 
Vietnam, this is not confirmed on his Form DD 214.  An August 
2003 response from the National Personnel Records Center 
(NPRC) indicated that the veteran's service personnel records 
could not be located.  

In an April 2006 "buddy statement" a fellow servicemember 
related that he had worked everyday with the veteran on his 
maintenance team as part of the 361st Aero Weapons Company.  
The servicememeber verified that at the time the veteran was 
on his maintenance team they were sent to repair aircraft at 
the Kontum province, which was being attacked everyday.  

Despite the absence of service personnel records verifying 
the veteran's assignment to the 361st Aerial Weapons Air 
Mobile Unit in Vietnam, the Board finds that the April 2006 
"buddy statement" is sufficient to corroborate the 
veteran's reported assignment to this unit and exposure to 
attacks in Kontum.  See Sizemore v. Principi, 18 Vet. App. 
264, 274 (2004).  

The veteran's assignment to the 361st Aerial Weapons Air 
Mobile Unit is further corroborated by a July 2006 statement 
from the veteran's County Veterans Service Officer, in which 
he stated that the veteran was able to identify a photo of 
himself with a helicopter from the unit, and he was able to 
identify every picture of Kontum and Camp Halloway on the 
unit's website. 

A January 2006 response from the U.S. Army and Joint Service 
Records Research Center (JSRRC) (formerly the Center for 
Records Researach (CURR)), verified that the Operational 
Reports - Lessons Learned for the 361st Aviation Company for 
the period ending April 20, 1972 verified that Pleiku was the 
documented main base area for the company, and that elements 
of the reporting unit participated in the Easter Offensive 
and the Battle of Kontum during the period from February to 
March 1972, during which  fire support bases came under 
intense artillery and rocket attacks.  

As JSRRC has verified February and March 1972 attacks on 
firebases in Kontum, and the veteran has submitted a "buddy 
statement" corroborating his presence in Kontum during these 
attacks, the Board finds that the record reflects credible 
supporting evidence of this claimed stressor.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor the Board finds that service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


